A petition for rehearing having been filed June 21, 1917, the following order was made
The leading opinion in this case disposed of the three issues made by the appeal: (1) The sufficiency of the evidence to carry the issue of the delinquency of insured to the jury. (2) The waiver of the delinquency by defendant. (3) That the action was barred by failure to commence it within six months after the claim was disallowed. *Page 304 
The Chief Justice dissented as to the second ground, and Mr. Justice Watts concurred with him. Mr. Justice Fraser dissented as to the first ground. So three of the Justices were for reversal, though they were not agreed upon the same ground. Thereupon a formal judgment was filed that the judgment of the Circuit Court be reversed, and the case remanded for a new trial. In due time defendant petitioned for a review and modification of the judgment on the ground that, under the Constitution, a judgment of the Circuit Court cannot be reversed, unless three of the Justices of this Court agree upon some one ground of reversal.
In view of the fact that Mr. Justice Watts has withdrawn his concurrence in the opinion of the Chief Justice and concurred in that of Mr. Justice Hydrick, the decision of the point made by the petition becomes unnecessary. It is, therefore, ordered that the judgment of this Court be changed so as to read: The judgment of this Court is that the judgment of the Circuit Court be affirmed. Further ordered that the petition be dismissed.